Citation Nr: 0519725	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  92-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran served on active duty in the military from April 
1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1991 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York. 

In November 1992, a hearing was held before a Veterans Law 
Judge (VLJ) of the Board who subsequently remanded the case 
to the RO in May 1994.  More recently, in an October 2000 
decision, the Board denied service connection for systemic 
lupus erythematosus (SLE).  But the Board also determined 
that new and material evidence had been submitted to reopen 
the claim, now at issue, for service connection for an 
acquired psychiatric disorder- inclusive of PTSD.  The Board 
indicated this claim was well grounded and remanded it to the 
RO for further development and consideration (although 
repeated efforts to obtain records from the Social Security 
Administration (SSA) since have been unsuccessful).

In May 2005, the veteran was notified that the VLJ who 
presided over her November 1992 hearing was no longer 
employed at the Board, so she has the right to another 
hearing before another VLJ of the Board who will ultimately 
decide her appeal.  And in response, she indicated that she 
wants a videoconference hearing before another VLJ of the 
Board who will ultimately decide her claim.  So another 
hearing must be scheduled with a different VLJ.

Accordingly, the case is REMANDED to the RO for the 
following:

Schedule the veteran for a 
videoconference hearing, in accordance 
with the docket number of her appeal, and 
notify her of the date, time and location 
of the hearing.  If, for whatever reason, 
she changes her mind and decides that she 
does not want another hearing, then this 
must be documented in writing in her 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until she is otherwise notified by the 
RO.  She has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


